                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ROBBIN SULLIVAN,

                      Plaintiff,

               v.                                            Case No. 19-C-778

DIANE WESSEL,

                      Defendant.


    DECISION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT


       Plaintiff Robbin Sullivan, who worked as a part-time janitor for the Village of Hortonville,

sued Diane Wessel, the former Administrator for the Village, after Wessel terminated Plaintiff’s

employment on May 31, 2017. At the time her employment with the Village was terminated,

Plaintiff hadn’t shown up for work since the beginning of the year. Despite this fact, Plaintiff

claims that Wessel terminated her because she was married to the Chief of the Hortonville Police

Department and thereby violated her constitutional right to intimate association. The case is

before the court on the defendant’s motion for summary judgment, which for the following

reasons is granted.

                                       BACKGROUND

       Sometime in 2014, Plaintiff was hired to perform part-time janitorial work in the area of

the Hortonville Village Hall occupied by the Hortonville Police Department and the Municipal

Court. At the time she was hired, Plaintiff’s husband was the Village Police Chief. The parties

dispute whether Plaintiff was hired at the insistence of her husband after he complained about the

cleaning performed by the regular janitorial staff, or whether her husband merely suggested she
be hired in response to difficulties Carl McCrary, the Village’s Director of Public Works, was

having filling the position. In any event, because she had a full-time job during the day, Plaintiff

was allowed to perform her work for the Village during the evening hours and on weekends. The

cost of Plaintiff’s position was taken from the Police Department’s building budget, which was

overseen by her husband. Plaintiff had her own master key to the building.

        In March 2015, McCrary hired a new primary janitor. The new janitor was also given

permission to work at night and on weekends because she likewise had a full-time position during

the day. Sometime in February or April 2016, McCrary became suspicious that the new janitor

was falsifying the hours she worked on her timesheet. He was also concerned that she had

unsupervised access to confidential Village and taxpayer information in the offices she was

cleaning. To prevent any misconduct, McCrary instructed the new janitor that she would have to

perform her work during regular business hours. The new janitor decided it would be too difficult

to work during “regular business hours” in combination with her full-time position and resigned

from her employment with the Village on April 16, 2016. The same change in policy was not

applied to Plaintiff at that time.

        In the meantime, the Village Board filed six unrelated misconduct charges against

Plaintiff’s husband, and he was placed on paid administrative leave effective October 2016 and

denied access to police files or his office. In January 2017, on the advice of the Village Attorney,

McCrary issued a written policy requiring all janitorial duties to occur during regular Village

business hours. On January 4, 2014, McCrary issued a letter to Janitorial Staff stating, in relevant

part:

        I have reviewed my policy on routine maintenance and cleaning throughout the
        Municipal Services Center, and have decided it would be best to apply the same
        standards uniformly. Similar to the policy changes previously made regarding the
        routine hours of operation for janitorial staff in the Library, Community Center,

                                                 2
       and Administration Departments, I am now updating all janitorial position policies
       across the board to the following:

           •   All cleaning must be done while supervisory staff are on duty.
           •   Hours of operation for janitorial staff are Monday through Friday, between
               the hours of 7:00 a.m. and 3:30 p.m.
           •   Janitorial staff are not allowed to be in the building after hours, or
               unsupervised at any time.

       If there are any further questions on this matter, please contact me.

At the time the new written policy was issued, Plaintiff was the only member of the janitorial staff

affected. Plaintiff contends that Wessel was involved in issuing the policy change because

McCrary notified her of the decision to change the schedule policy.

       Plaintiff did not report to work after January 4, 2017, and did not call in to state that she

would not come to work. Plaintiff contends that she left McCrary one voicemail in response to

his January 4, 2017 letter, but he never returned her call. From approximately January 8, 2017,

until May 27, 2017, Plaintiff submitted bi-weekly timesheets showing “0” hours worked. During

Plaintiff’s absence, the Village’s primary part-time janitorial employee cleaned the police

department and municipal offices.

       In March 2017, Chief Sullivan returned from administrative leave. Plaintiff asserts that,

once he returned to work, Wessel spent significant amounts of time trying to “oust” him from his

position as Chief. Mr. Sullivan and Wessel’s relationship was strained after Mr. Sullivan made

public comments about her. Mr. Sullivan ultimately resigned from his role as Chief of Police.

       On May 31, 2017, Wessel sent Plaintiff a letter which states, in relevant part, “The Village

of Hortonville is no longer in need of your services. Your last day of employment with the Village

is recorded as January 1, 2017, which is the last date worked.” Wessel consulted with a labor

attorney before terminating Plaintiff. Wessel asserts that the policy to perform cleaning duties

during regular business hours was and continues to be enforced for all janitorial staff.

                                                 3
                                     LEGAL STANDARD

       Summary judgment is appropriate when the movant shows that there is no genuine issue

of material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In deciding a motion for summary judgment, the court must view the evidence and make

all reasonable inferences that favor them in the light most favorable to the non-moving party.

Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v.

Four Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the motion

for summary judgment must “submit evidentiary materials that set forth specific facts showing

that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010)

(citations omitted). “[A] factual dispute is ‘genuine’ for summary judgment purposes only when

there is ‘sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.’” Outlaw v. Newkirk, 259 F.3d 833, 837 (7th Cir. 2001) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986)). “[A] ‘metaphysical doubt’ regarding the existence of a

genuine fact issue is not enough to stave off summary judgment, and ‘the nonmovant fails to

demonstrate a genuine issue for trial where the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party.’” Id. (quoting Logan v. Commercial Union Ins. Co.,

96 F.3d 971, 978 (7th Cir. 1996)). Summary judgment is properly entered against a party “who

fails to make a showing to establish the existence of an element essential to the party’s case, and

on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co., 885 F.3d 1085,

1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                           ANALYSIS

       Plaintiff claims that, “[b]y terminating her because of her marriage to Michael Sullivan,

Wessel violated Robbin Sullivan’s First Amendment Rights to intimate association.” Compl.



                                                 4
¶ 13, Dkt. No. 1. The Supreme Court has held that the right to marry is a fundamental right

protected by the First Amendment and the substantive component of the Due Process Clause of

the Fourteenth Amendment. See Roberts v. United States Jaycees, 468 U.S. 609, 619–20 (1984);

Planned Parenthood v. Casey, 505 U.S. 833, 847–48 (1992); Zablocki v. Redhail, 434 U.S. 374,

383–85 (1978); Loving v. Virginia, 388 U.S. 1, 12 (1967). But despite the significance of such a

right, the Court has not held that every statute or governmental action “which relates in any way

to the incidents of or prerequisites for marriage” must be subjected to strict scrutiny. Zablocki,

434 U.S. at 386. “To the contrary,” the Court has held, “reasonable regulations that do not

significantly interfere with decisions to enter into the marital relationship may legitimately be

imposed.” Id. Whether governmental action that impinges on the right to marry is evaluated

under strict scrutiny or rational basis analysis depends upon whether the statute significantly

interferes with the decision to marry. Parks v. City of Warner Robins, 43 F.3d 609, 613 (11th Cir.

1995).

         A statutory classification must interfere “directly and substantially” with the right to marry

in order for strict scrutiny analysis to apply. Zablocki, 434 U.S. at 387. In Loving v. Virginia, for

example, the Court struck down as violative of the “freedom of choice to marry” an anti-

miscegenation statute that voided interracial marriages and made them punishable as felonies.

388 U.S. at 4, 12. Similarly, in Zablocki, the Court ruled unconstitutional a state statute that

required Wisconsin residents with child support obligations to obtain a court order before they

could marry. Under the statute there at issue, courts could grant such permission only if the

obligated parent could produce proof of support and could demonstrate that the children so

supported were “not then and [were] not likely thereafter to become public charges.” 434 U.S. at

375. The statute voided marriages contracted in any jurisdiction without the required court order



                                                   5
and subjected violators to criminal punishment. The Supreme Court concluded that these statutes

were impermissible direct restraints on the freedom to marry. Id. at 387.

       In this case, by contrast, the policy change that apparently led to Plaintiff’s failure to come

to work and her eventual termination simply required Plaintiff to fulfill her job responsibilities at

a time when she could be properly supervised. The same policy applied to all janitorial staff and

had nothing to do with whether Plaintiff was married to another Village employee or not. The

fact that Plaintiff’s husband was Chief of Police at the time seems to have played no role in either

the adoption or application of the policy. But even if it did, this is not the kind of “direct and

substantial interference” with the right to marry that is of constitutional import. Anti-nepotism

policies that prohibit family members of supervisory employees from working in the same

department are common, and have never been found to violate the Constitution. Parks, 43 F.3d

at 614. The avoidance of favoritism that such policies are intended to ensure more than meets the

rational basis needed to justify them. And while the Chief may deny that he ever exercised

authority over his wife, he was the only Village officer in a position to supervise her work.

       Plaintiff’s claim thus fails both factually and legally. It fails factually because the

undisputed evidence establishes that Wessel had no involvement in the policy change that

required Plaintiff to perform her duties during regular daytime hours when other Village personnel

were present. The undisputed evidence is that McCrary adopted the policy at the urging of the

Village Attorney. Plaintiff’s assertions to the contrary are based on nothing but innuendo and

speculation. Even if Wessel had been involved in effecting such a change, it would have been

entirely proper for her to do so. The policy change is entirely reasonable and had nothing to do

with Plaintiff’s marriage. Furthermore, Plaintiff was not terminated because she was married to

the Chief of Police; she was terminated because she stopped coming to work. Finally, even if



                                                 6
there was evidence Plaintiff was terminated because Wessel didn’t want the wife of the Village

Police Chief working under his supervision, no constitutional violation occurred for the reasons

set forth above. And given the failure of Plaintiff’s claim on its face, there is no need to address

whether Wessel is entitled to good faith immunity.

                                         CONCLUSION

       For these reasons, Defendant’s motion for summary judgment (Dkt. No. 9) is GRANTED

and this case is dismissed. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 14th day of April, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 7
